 

Exhibit 10.1

 

american shared hospital services

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (“Agreement”), dated as of June 11, 2014,
is entered into between and among American Shared Hospital Services, a
California corporation (“Company”), Mr. Raymond C. Stachowiak and RCS
Investments, Inc., an Illinois corporation (“RCS”), John F. Ruffle and Stanley
S. Trotman Jr. Mr. Stachowiak and RCS, Mr. Ruffle and Mr. Trotman are referred
together herein as “Investors.”

 

WHEREAS, Mr. Stachowiak, Mr. Ruffle and Mr. Trotman wish to purchase shares of
the Company’s class of Common Stock No Par Value (“Common Stock”), on the terms
and subject to the conditions set forth in this Agreement (“Offering”);

 

WHEREAS, Mr. Stachowiak, Mr. Ruffle and Mr. Trotman are members of the board of
directors of the Company;

 

WHEREAS, Mr. Stachowiak is the sole shareholder of RCS;

 

WHEREAS, the Investors are acting independently of each other and not together
for any purpose of acquiring, holding, voting or disposing of Common Stock,
except for the purpose of facilitating the specific purchase of the Shares (as
defined below); and

 

WHEREAS, the Company and Investors are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
rules and regulations as promulgated by the Securities and Exchange Commission
(“SEC”) under Section 4(a)(2) of the Securities Act of 1933, as amended
(“Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Purchase and Sale.

 

At the Closing (as defined below), on the terms and subject to the conditions
set forth herein, the Company will issue and sell to Investors, and Investors
will purchase from the Company in the volumes set forth on Schedule A hereto an
aggregate of 650,000 shares (“Shares”) of Common Stock at a purchase price of
$2.43 per Share (“Purchase Price”), which is the closing price per share of the
Common Stock on the New York Stock Exchange (“NYSE”) on the day preceding the
date hereof.

 

2. Closing and Delivery of the Shares and Funds.

 

(a) Closing. The closing of the purchase and sale of the Shares (“Closing”)
shall occur remotely via exchange of documents and signatures on June 12, 2014
(“Closing Date”).

 



 

 

 

(b) Payment of Purchase Price; Delivery of Shares. At or prior to the Closing,
Investors will remit in United States dollars by wire transfer of immediately
available funds the aggregate purchase price for the Shares. On or before the
Closing Date, the Company will instruct its transfer agent (“Transfer Agent”) to
deliver to each Investor one or more stock certificates, evidencing the number
of Shares as set forth on Schedule A hereto, against delivery of the aggregate
purchase price. The Shares Mr. Stachowiak acquires shall be registered in the
name of RCS or its designee.

 

3. Representations, Warranties and Covenants of Investors. Investors represent,
warrant and covenant to the Company as follows:

 

(a) Investors are acquiring the Shares for their own accounts and for investment
and not with a view to the distribution thereof within the meaning of the
Securities Act.

 

(b) Investors are “accredited investors” as such term is defined in Regulation
D.

 

(c) Investors acknowledge that the Shares have not been registered under the
Securities Act, will be restricted securities and may not be resold, pledged or
otherwise transferred by Investors prior to June 12, 2015, except (i) pursuant
to an effective registration statement under the Securities Act, (ii) pursuant
to an available exemption from, or in a transaction not subject to, the
Securities Act; or (iii) pursuant to Rule 144 under the Securities Act.
Restrictive legends shall be placed on all certificates representing any Shares,
substantially as follows:

 

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY BE MADE PRIOR TO JUNE
12, 2015 EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, (B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE SECURITIES ACT; OR (C) PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT.

 

(d) Each Investor has the power and authority to enter into this Agreement. This
Agreement, its execution and the performance by each Investor of its obligations
hereunder have been duly authorized by all necessary action on the part of each
Investor. Each Investor represents and warrants that the execution, delivery and
performance of the Agreement do not violate or conflict with (i) any law
applicable to it, (ii) any provision of its constitutional documents, if
applicable and (iii) any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

(e) Each Investor agrees that, unless specifically requested in writing in
advance by the Company’s board of directors, it will not at any time prior to
the expiration of a two-year “standstill” period following the Closing Date
(“Restricted Period”) (and it will not at any time during the Restricted Period
assist or encourage others to):

 



- 2 -

 

 

(i) acquire or agree, offer, seek or propose to acquire (or directly or
indirectly request permission to do so), directly or indirectly, alone or in
concert with any other person, by purchase or otherwise, any ownership,
including, but not limited to, beneficial ownership as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (“Exchange Act”), of any
of the assets, businesses or securities of the Company or any rights or options
to acquire such ownership (including from any third party); except that the
restrictions of this subparagraph (i) shall not apply to (A) any options or
shares received as compensation for the Investor’s service as a director of the
Company, (B) any shares received pursuant to the Investor’s exercise of an
option awarded to him as compensation for his service as a director of the
Company or (C) open market purchases of Common Stock by Investors at prevailing
market prices, provided that at no time during the Restricted Period shall any
Investor’s beneficial ownership of shares of Common Stock, excluding any
options, restricted stock units or other rights to acquire Common Stock that
Investors may hold as reflected on Schedule B, exceed 10% of the outstanding
shares of Common Stock as reported in the Company’s most recent SEC filing
preceding any such purchases;

 

(ii) solicit proxies (as such terms are defined in Rule l4a-l under the Exchange
Act), whether or not such solicitation is exempt under Rule 14a-2 under the
Exchange Act, with respect to any matter from holders of any shares of Common
Stock or any securities convertible into or exchangeable for or exercisable
(whether currently or upon the occurrence of any contingency) for the purchase
of Common Stock, or make any communication exempted from the definition of
solicitation by Rule 14a-1(1)(2)(iv) under the Exchange Act;

 

(iii) initiate, or induce or attempt to induce any other person, entity or group
(as defined in Section 13(d)(3) of the Exchange Act) to initiate, any
stockholder proposal or tender offer for any securities of the Company, any
change of control of the Company, or the convening of a stockholders’ meeting of
the Company;

 

(iv) request the Company (or its directors, officers, employees or agents),
directly or indirectly, to amend or waive any provision of this paragraph (e);

 

(v) take any action inconsistent with any of the foregoing subparagraphs (i)
through (iv); or

 

(vi) take any action with respect to any of the matters described in this
paragraph (e) that requires public disclosure.

 

(f) Each Investor agrees to either file or amend an existing Statement of
Beneficial Ownership on Schedule 13D or 13G, whichever is applicable, with the
SEC within five days of the Closing Date.

 



- 3 -

 

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to Investors that, as of the date hereof:

 

(a) Organization, Good Standing and Qualification. The Company is duly formed
and validly existing under the laws of California, with full power and authority
to conduct its business as it is currently being conducted and to own its
assets, and has secured any other authorizations, approvals, permits and orders
required by law for the conduct by the Company of its business as it is
currently being conducted.

 

(b) Authorization of Agreement and Shares. This Agreement, its execution and the
performance by the Company of its obligations hereunder, have been duly
authorized by all necessary corporate action on the part of the Company. The
Shares have been duly authorized and, when issued, delivered and paid for in the
manner set forth in this Agreement, will be validly issued, fully paid and
non-assessable. The sale of the Shares is not subject to any preemptive rights
or rights of first refusal.

 

(c) Furnishing of Information. The Company covenants to timely file (or obtain
extensions and file within the applicable grace periods) all reports required to
be filed by the Company pursuant to the Exchange Act, or take any such action as
Investors may reasonably request, to the extent required from time to time to
enable Investors to sell the Shares in accordance with the requirements of Rule
144.

 

(d) Listing, Trading and Maintenance Requirements. The Company has not acted to
terminate the registration of the Common Stock as a class under Section 12(b) of
the Exchange Act, nor has the Company received any notification that the SEC is
contemplating such a termination, and the Common Stock has not been suspended
from trading on the NYSE nor threatened with such a suspension by the SEC or the
NYSE. As soon as reasonably practicable following the Closing, the Company
covenants to file an additional listing application with the NYSE covering all
of the Shares.

 

5. Preemptive Right.

 

(a) Until June 12, 2015, the Company shall give Investors notice (“Issuance
Notice”) of any proposed issuance by the Company of any Common Stock, or
securities exchangeable or convertible into Common Stock (together, the
“Securities”), at least ten (10) business days prior to the proposed issuance
date. The Issuance Notice shall specify the estimated price at which such
Securities are to be issued and the other material terms of the issuance.

 

(b) Subject to clause (f) below, each Investor shall be entitled to purchase up
to such Investor’s Pro Rata Share of the Securities proposed to be issued, at
the same price and on the same terms provided to the buyers in the Company’s
issuance. “Pro Rata Share” means the fraction that results from dividing (i)
such Investor’s aggregate ownership (immediately before giving effect to the
issuance) of Common Stock by (ii) the total outstanding shares of Common Stock
on a fully diluted basis (immediately before giving effect to the issuance).

 

(c) Each Investor shall deliver notice of its election to purchase such
Securities to the Company within five business days of the receipt of the
Issuance Notice. Such delivery of notice (which notice shall specify the number
(or amount) of Securities to be purchased by such Investor) shall constitute
exercise by such Investor of its rights hereunder and a binding agreement of
such Investor to purchase, at the price and on the terms specified in the
Issuance Notice, the number of shares (or amount) of Securities specified in
such Investor’s notice. If, at the termination of such five business day period,
Investor shall not have exercised its rights to purchase any of its Pro Rata
Share of such Securities, such Investor shall be deemed to have waived all of
its rights hereunder with respect to the purchase of such Securities.

 



- 4 -

 

 

(d) The Company shall have thirty (30) days from the date of the Issuance Notice
to consummate the proposed issuance and sale upon terms that are not materially
less favorable to the Company than those specified in the Issuance Notice.

 

(e) Notwithstanding the foregoing, such Investor shall not be entitled to
purchase Securities as contemplated hereby in connection with issuances of
Securities (i) to directors or employees of the Company or any subsidiary
pursuant to benefit plans or arrangements approved by the Company’s board of
directors (including upon the exercise of stock options granted pursuant to any
such plans or arrangements), (ii) in connection with any bona fide, arm’s length
restructuring of outstanding debt of the Company or any subsidiary, (iii) in
connection with any bona fide, arm’s length direct or indirect merger,
acquisition or similar transaction, (iv)pursuant to an offering registered under
the Securities Act; (v) to a customer, supplier, advisor, consultant or joint
venture partner of the Company or any subsidiary or (vi) that are debt
securities.

 

(f) The Company shall not be obligated to consummate any proposed issuance of
Securities, nor be liable to the Investors if the Company has not consummated
any proposed issuance of Securities for whatever reason, regardless of whether
the Company shall have delivered an Issuance Notice in respect of such proposed
issuance.

 

6. Registration Right.

 

(a) On or before June 12, 2015, upon receipt of a written request from any
Investor, the Company shall prepare and file with the SEC a secondary
registration statement on behalf of Investors on Form S-3 (or any successor form
thereto) covering the Shares (“Registration Statement”), and use its best
efforts to cause the Registration Statement to become effective as soon
thereafter as practicable; provided, however, that the Company shall be under no
obligation to prepare and file the Registration Statement until it shall have
received such written request.

 

(b) The Company shall prepare and file with the SEC such amendments,
post-effective amendments and supplements to the Registration Statement and
prospectus used in connection therewith (“Prospectus”) as may be necessary to
keep the Registration Statement and Prospectus effective and current,
respectively, until June 12, 2017, or if earlier, until such time as the number
of Shares remaining unsold may be sold by Investors within 12 months in open
market transactions under Rule 144. The Company will furnish such number of
copies of the Prospectus and any supplement thereto and such other documents as
Investors may reasonably request in order to facilitate the disposition of the
Shares.

 

(c) In connection with the preparation and filing of the Registration Statement,
Investors will furnish to the Company such information requested by the Company
with respect to themselves and the proposed distribution of the Shares by them
as shall be reasonably necessary in order to assure compliance with Federal and
applicable state securities laws.

 



- 5 -

 

 

(d) The Company will use its best efforts to register or qualify the Shares
under other securities or "blue sky" laws as may be necessary and do any other
acts and things needed to enable Investors to consummate the disposition of the
Shares; provided, however, that the Company shall not be required to qualify
generally to do business, subject itself to general taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for this paragraph (d).

 

(e) The Company may postpone for up to 90 days the filing or effectiveness of
the Registration Statement if the Company's board of directors determines in its
reasonable good faith judgment that the Registration Statement would (i)
materially interfere with a significant acquisition, corporate organization or
other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act.

 

(f) If during the effectiveness of the Registration Statement, an intervening
event should occur which, in the reasonable opinion of Company’s counsel, makes
the Prospectus no longer comply with the Securities Act, after written notice of
such event, Investors shall make no further sales or other dispositions or
offers therefor, of the Shares under the Registration Statement, and the Company
shall prepare a supplement or amendment to the Prospectus so that, as thereafter
delivered to the purchasers of any Shares, such Prospectus complies with the
Securities Act.

 

(g) All expenses incurred in connection with the preparation and filing of the
Registration Statement, including, without limitation, registration and filing
fees, fees and expenses of complying with securities and "blue sky" laws,
printing expenses, fees and expenses of the Company's counsel and accountants,
and the costs of maintaining the effectiveness, and any updating, of the
Registration Statement (altogether, “Registration Statement Fees”), shall be
paid and shared on a 50/50 basis by the Company and Investors, with each
Investor’s portion to be proportionate to the percentage of the Shares covered
in the Registration Statement that such Investor beneficially owns, provided
that no Investor’s portion shall exceed $15,000. Any selling commissions or fees
attributable to the sale of the Shares in open market transactions shall be
borne by Investors.

 

(h) Investors will not take any actions or steps to initiate an underwritten
offering of the Shares under the Registration Statement, without the prior
written consent of the Company, and Investors acknowledge that the Company shall
be under no obligation to initiate or facilitate an underwritten offering of the
Shares under the Registration Statement.

 

7. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Company and Investors
herein will survive the execution of this Agreement, the delivery to the
Investors of the Shares being purchased, and the payment therefor.

 



- 6 -

 

 

8. Fees and Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, other than the
Registration Statement Fees, shall be paid by the party incurring such fees,
costs and expenses, except that Investors shall pay any Transfer Agent fees and
shall be responsible for all tax liability that may arise as a result of holding
or transferring the Shares.

 

9. Notices. All notices and other communications shall be made in writing and
shall be deemed effectively given upon the earlier of actual receipt or: (i)
personal delivery to the party to be notified; (ii) when sent, if sent by
electronic mail or facsimile; (iii) five days after having been sent by
registered or certified mail; or (iv) one business day after the business day of
deposit with a nationally recognized overnight courier. All communications shall
be sent to the following addresses:

 



If to the Company, to: American Shared Hospital Services   Four Embarcadero
Center, Suite 3700   San Francisco, CA 94111   Facsimile: (415) 788-5660  
Attention: Craig K. Tagawa, Chief Operating Officer and
Chief Financial Officer     With copies to: Davis Polk & Wardwell LLP   1600 El
Camino Real   Menlo Park, CA 94025   Facsimile: (650) 752-3601   Attention:
Daniel G. Kelly, Jr.



 



If to Investors, to its address on the Company’s records or to such other
mailing address or email address as the Company or Investors may designate in
writing.

 

10. Changes. This Agreement may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto.

 

11. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

 

12. Severability. In case any provision contained in this Agreement should be
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.

 

13. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of California, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 



- 7 -

 

 

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement, and
the Agreement will become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.

 

15. Entire Agreement. This Agreement constitutes the entire agreement among
Investors and the Company with respect to the Offering and supersedes all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof.

 

16. Conflict Waiver. Investors hereby consent to the continued representation of
the Company and its board of directors by Davis Polk & Wardwell LLP (“Davis
Polk”) in relation to the Offering and voluntarily and knowingly waive any
actual or alleged conflict and actual or alleged violation of ethical or
comparable rules applicable to Davis Polk that may arise from its representation
of the Company and its board of directors in connection with the Offering. In
addition, the Investors hereby acknowledge that their consent and waiver under
this Section 15 is voluntary and informed, and that the Investors have been
advised of their rights to obtain independent legal advice with respect to this
consent and waiver. The Investors further agree that they are not aware of the
extent of their relationship, if any, with Davis Polk, and the Investors do not
require additional information from Davis Polk in order to understand the nature
of this consent. Davis Polk is an express third party beneficiary of this
Section 16.

 

- 8 -

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives, as of
the date first written above.

 





  AMERICAN SHARED HOSPITAL SERVICES             By: /s/ Ernest A. Bates, M.D.  
          Name: Ernest A. Bates, M.D.             Title: CEO

 



- 9 -

 







 

INVESTORS:

 



  /s/ Raymond C. Stachowiak   Raymond C. Stachowiak                   RCS
INVESTMENTS, INC.             By: /s/ Raymond C. Stachowiak             Name:
Raymond C. Stachowiak             Title: President



 

- 10 -

 

  



  /s/ John F. Ruffle   John F. Ruffle

 



- 11 -

 

 



/s/ Stanley S. Trotman Jr.   Stanley S. Trotman Jr.

 

- 12 -

 

  

SCHEDULE A

 



Name

 

Number of Shares
of Common Stock
to be Purchased

      Raymond C. Stachowiak   400,000       John F. Ruffle   200,000      
Stanley S. Trotman Jr.   50,000       Total   650,000



 



- 13 -

 

  

SCHEDULE B

 

Raymond C. Stachowiak

Summary of AMS Holdings

As of June 10, 2014

 

    Deferred Restricted Units          Common
Shares   Total   Unvested   Vested   Stock
Options   Total   55,500    29,847    4,234    25,613    15,000    96,113 

 



Option Schedule

 





Award Date  9/10/2009   6/2/2010   6/9/2011   6/7/2012   6/11/2013   6/10/2014  
   Termination Date  9/9/2016   6/1/2017   6/8/2018   6/6/2019   6/10/2020  
6/9/2021      Vesting Date  9/9/2013   6/1/2011   6/8/2012   6/6/2013  
6/10/2014   6/9/2015      Strike Price  $2.82   $2.81   $3.15   $3.05   $2.16  
$2.43       Shares   5,000    2,000    2,000    2,000    2,000    2,000  
 15,000 











 



Raymond C. Stachowiak

Pre and Post Private Placement Holdings

 

Pre Private Placement           AMS Common Shares Outstanding   4,611,370 
Raymond C. Stachowiak AMS Common Shares   55,500(1) Raymond C. Stachowiak
Percentage of AMS Common   1.2%

 

Post Private Placement           AMS Common Shares Outstanding   5,261,370 
Raymond C. Stachowiak AMS Common Shares   455,500(1) Raymond C. Stachowiak
Percentage of AMS Common   8.7%

 

___________________________

1. Assumes no options have been exercised and that all restricted stock units
remain deferred.

 



- 14 -

 



 



John F. Ruffle

Summary of AMS Holdings

As of June 10, 2014

 

    Deferred Restricted Units          Common
Shares   Total   Unvested   Vested   Stock
Options   Total   250,420    29,847    4,234    25,613    25,000    301,033 

 









Option Schedule

 



Award Date  6/16/2005   6/14/2007   12/6/2007   6/20/2008   5/28/2009  
6/2/2010   6/9/2011   6/7/2012   6/11/2013   6/10/2014      Termination Date 
6/15/2015   6/13/2014   12/5/2014   6/19/2015   5/27/2015   6/1/2017  
6/8/2018   6/6/2019   6/10/2020   6/9/2021      Vesting Date  6/15/2010  
6/13/2008   12/5/2012   6/19/2009   5/27/2010   6/1/2011   6/8/2012   6/6/2013  
6/10/2014   6/9/2015      Strike Price  $6.16   $6.05   $2.76   $2.30   $2.10  
$2.81   $3.15   $3.05   $2.16   $2.43       Shares   4,000    2,000    5,000  
 2,000    2,000    2,000    2,000    2,000    2,000    2,000    25,000 



 

John F. Ruffle

Pre and Post Private Placement Holdings

 

Pre Private Placement           AMS Common Shares Outstanding   4,611,370  John
F. Ruffle AMS Common Shares   249,920(1) John F. Ruffle Percentage of AMS
Common   5.4%

 

Post Private Placement           AMS Common Shares Outstanding   5,261,370  John
F. Ruffle AMS Common Shares   449,920(1) John F. Ruffle Percentage of AMS
Common   8.6%

 



___________________________

1. Assumes no options have been exercised and that all restricted stock units
remain deferred.

 



- 15 -

 

 

Stanley S. Trotman, Jr.

Summary of AMS Holdings

As of June 10, 2014

 

    Deferred Restricted Units          Common
Shares   Total   Unvested   Vested   Stock
Options   Total   245,987    29,847    4,234    25,613    25,0001   296,600 

 



Option Schedule

 

Award Date  6/16/2005   6/14/2007   12/6/2007   6/20/2008   5/28/2009  
6/2/2010   6/9/2011   6/7/2012   6/11/2013   6/10/2014      Termination Date 
6/15/2015   6/13/2014   12/5/2014   6/19/2015   5/27/2015   6/1/2017  
6/8/2018   6/6/2019   6/10/2020   6/9/2021      Vesting Date  6/15/2010  
6/13/2008   12/5/2012   6/19/2009   5/27/2010   6/1/2011   6/8/2012   6/6/2013  
6/10/2014   6/9/2015      Strike Price  $6.16   $6.05   $2.76   $2.30   $2.10  
$2.81   $3.15   $3.05   $2.16   $2.43       Shares   4,000    2,000    5,000  
 2,000    2,000    2,000    2,000    2,000    2,000    2,000    25,000 



 





Stanley S. Trotman, Jr.

Pre and Post Private Placement Holdings

 

Pre Private Placement           AMS Common Shares Outstanding   4,611,370 
Stanley S. Trotman, Jr. AMS Common Shares   245,987(1) Stanley S. Trotman, Jr.
Percentage of AMS Common   5.3%

 

Post Private Placement           AMS Common Shares Outstanding   5,261,370 
Stanley S. Trotman, Jr. AMS Common Shares   295,987(1) Stanley S. Trotman, Jr.
Percentage of AMS Common   5.6%

 

___________________________

1. Assumes no options have been exercised and that all restricted stock units
remain deferred.

 



- 16 -

 

